 In the Matter Of HERCULES-CAMPBELL BODY Co., INC.andUNITEDAUTOMOBILE WORKERS OF AMERICA, LOCAL #118Case No. C-382.-Decided May 05, 1938Automobile and Bus Body Manufacturing Industry-Interference,Restraint,and Coercion:expressed opposition to labor organization;threat to transferoperations to otherplants-Discrimination:discharge:for union activity ; todiscourage membership inunion-Reinstatement Ordered:discharged employee-Back Pay:awarded.Mr. Mark Lauter,for the Board.Bertch,er & Gottlieb, by Mr. Louis Bertcher,of NewYork City, forthe respondent.Emil Schlesinger & Abraham Schlesinger, by Mr. AlfredBerman,of New York City, for the Union.Mr. Victor A. Pascal,ofcounsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Automobile Workers of Amer-ica,Local #118, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the Regional Director for theSecond Region (New York City), issued a complaint, dated December8,1937, againstHercules-Campbell Body Company, Inc., a NewJersey corporation, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(3), and Section 2 (6) and (7), of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint, accom-panied by notice of hearing thereon, were duly served upon therespondent and the Union.The complaint alleged in substance that the respondent had dis-charged one of its employees, John Foy, because of his Union affilia-tion and organizational activity, thereby discriminating in regard tohis tenure of employment; and that by this discharge and other actsand conduct the respondent had interfered with, restrained, and431 432NATIONAL LABOR RELATIONS BOARDcoerced its employees in the exercise of their rights guaranteed inSection 7 of the Act.On December 15, 1937, the respondent filedits answer denying the alleged unfair labor practices and setting forthcertain affirmative matter.Pursuant to the notice, a hearing was held at New York City onDecember 18 and 21, 1937, before H. R. Korey, the Trial Examinerduly designated by the Board.The Board, the respondent, and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to produce evidence bearing on the issues was afforded all parties;During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On January 24, 1938, the Trial Examiner filed an IntermediateReport, copies of which were duly served upon all parties, finding thatthe respondent had committed unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (3), and Section 2(6) and (7), of the Act, and recommending that the respondent ceaseand desist therefrom and, affirmatively, offer full reinstatement withback pay to John Foy. On February 3, 1938, exceptions to the In-termediate Report were filed with the Board by the respondent. TheBoard has considered the exceptions to the Intermediate Report andfinds them to be without merit.Neither the Union nor the respond-ent availed themselves of the opportunity given them to present oralargument before the Board.Upon the entire record in the. case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Hercules-Campbell Body Company, Inc., is a NewJersey corporation with its principal office in South Kearney, NewJersey.It is engaged in the business of manufacturing, assembling,servicing, selling, and distributing commercial and special bodies forautomobiles, busses, and related products.The respondent maintainsplants at South Kearney, New Jersey, at Tarrytown, Albany, andWaterloo, New York, at Cambridge, Massachusetts, and at Portland,Maine.This proceeding involves only the respondent's plant atTarrytown, New York. All reference herein to the respondent, unlessotherwise indicated, is confined to its Tarrytown plant.During the period from June 1, 1937, to December 1, 1937, therespondent's purchases of materials amounted to approximately $90,-000 in value.Approximately $70,000 of this amount represented mate-rials shipped to it from points outside the State of New York.Dur- DECISIONS AND ORDERS433ing the same period, the approximate value of its sale of finishedproducts amounted to $120,000.Thirty per cent of this amount wasshipped by the respondent out of the State of New York.The number of the respondent's employees depends upon the amountof its business, which is not stable throughout the year. In April1937, there were approximately 22 employees engaged in productionwork at the respondent's plant.IL THE UNIONUnited Automobile `Yorkers of America, Local #118, is a labororganization affiliated with the Committee for Industrial Organiza-tion.It admits to membership the respondent's production employees.III.TIIE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; and the dischargeThere does not appear to have been any labor organization amongthe respondent's production employees prior to April 16, 1937.Be-tween that time and April 23, 1937, 14 of the respondent's 22 produc-tion employees became members of the Union through the efforts ofJohn Foy, who is alleged in the complaint to have been discrimina-torily discharged on April 23, 1937.Robert Campbell, the respondent's president, and Karl Bernhardi,the respondent's foreman, maintained at the hearing that they hadno knowledge of the Union's activity among the respondent's em-ployees prior to Foy's discharge on April 23, 1937.Nevertheless,when Campbell returned to the plant on April 19, after an absenceof about 10 days, he was perturbed by what he termed "what wasgoing on" in the plant.Therefore, according to Campbell's testi-mony, he called five employees, selected at random, into his officeand spoke to them.According to the testimony of Harry Krapser,one of the five employees, Campbell informed them that "he waswilling to meet with the boys at any time . . . and try to straightenmatters out with them . . . but he said he could tell us that hewould not have anything to do with an outside union or any outsideagency."A Union meeting was held the same night, April 19.Acommittee of three employees was appointed to confer with Campbellrespecting an increase in wages.The committee held a conferencewith Campbell the following day, April 20, at which time he againexpressed his determination not to deal with a union.According,to his own testimony, Campbell informed the committee that hewould not confer with an outside union or with anyone not connectedwith the respondent.Although Campbell made no direct threatsof discharge or other reprisals, a member of the committee testified 434NATIONAL LABOR RELATIONS BOARDthat Campbell informed them that he could eliminate the major partof the respondent's business at Tarrytown by transferring it else-where.The committee was unsuccessful in its effort to secure aizincrease in wages.On April 23, 1937, Foy was discharged under circumstances setforth below.On April 26, 1937, the Union filed charges against therespondent with the Regional Director.The following day the re-spondent gathered its employees together in a room in the plant.Campbell addressed them, announcing a general increase in wagesand holding forth the promise of an additional increase in the future,According to the testimony of Charles Mechling, one of the employeespresent, Campbell stated that "he had no right to tell us what todo, whether to join any organization, but he figured that it was likethrowing money away and he brought us all up there and he wasgoing to give us an increase in wages."Mechling's testimony iscorroborated to some extent by the respondent's foreman, who ad-mitted that Campbell told the employees that it was not necessaryfor "the boys to join anything." It is clear that, after the failureof the Union committee to secure an increase in wages, Campbell'sannouncement of a general wage increase, coupled with his statementsconcerning the futility of unions, was intended, at least in part, asstriking proof of these and his previous statements regarding thepositive benefits of not having a union at the respondent's plant.The discharge of John Foy.The complaint alleged that on April23, 1987, the respondent discharged and thereafter refused to rein-state John Foy because of his union activities.The respondent'sanswer avers that Foy was not discharged on April 23, but was laidoff in accordance with its usual practice because of lack of work,and that he was not reinstated subsequently because of certain abusiveand improper remarks which, it is asserted, he made to the respondent'sforeman at the time of the lay-off.Foy entered the respondent's employ as a production worker aboutAugust 12, 1934.During slack periods it was the respondent's prac-tice to lay off a number of its employees who would return to workwhen business improved.During his term of employment with therespondent, Foy, along with other employees, had been laid off onseveral occasions when business was dull and taken back whenproduction increased.Foy had been a member of the Union before he entered the respond-ent's employ, but his membership had lapsed.On February 12, 1937,Foy rejoined the Union.He i-as the chief proponent of the Unionat the respondent's plant, and, as previously stated, his efforts resultedin 14 of the respondent's 22 production workers becoming membersof the Union. Foy persuaded 11 employees to join the Union on April16, 1937, two on April 19, 1937, and one more on April 23, 1937. DECISIONS AND ORDERS435At the close of work on April 23, 1937, Bernhardi informed Foy,that he was being laid off because of lack of work.An argument,which was carried on in loud tones, ensued between the two men inthe presence of several employees.According to Bernhardi's versionof the incident, Foy was impertinent and used obscene expressions inreference to him and to Campbell.On the other hand, Foy deniedthat be had used improper language and testified that, when he askedBernhardi why he was "drawing lines" between him and WilliamThachuk in disregard of Foy's seniority rights, Bernhardi becameenraged and declared that he "didn't care for the C. I. 0." Bernhardinot only denied that he had mentioned the, C. -I.,°O. in the course ofthe argument, but also asserted-that he, was unaware, at the time ofthe argument, that Foy or any other employees were members of theUnion.Later in his testimony, however, Bernhardi admitted that forabout a week prior to the discharge he had suspected that Foy wasamember of the Union.Two other employees who were laid off at the same time as Foysubsequently returned to work.Foy applied for reinstatement onApril 26, 1937, but Bernhardi refused to speak to him. Campbelltestified that when he learned of the incident of Foy's lay-off fromBernhardi, he instructed Bernhardi not to reemploy Foy.Bernharditestified that he would have reemployed Foy, when business so war-ranted, if he had not been impertinent, used obscene language, andconducted himself as he- did.In -view of the conflicting versions by Foy and Bernhardi respecting their altercation on April 23, especial weight attaches to thetestimony of third persons who were present and heard the argument.As previously stated, several employees witnessed the incident.Atthe hearing one such employee, Mechling, substantially corroboratedFoy's testimony.On the other hand, the respondent failed to pro-duce any witnesses to corroborate Bernhardi's version of the incident.We find that the evidence adduced at the hearing does not sustainthe affirmative allegation of the respondent's.answer as to its reasonsfor -laying off Foy -and refusing- to reinstate him.The respondent maintained that Foy. was not, discharged on. April23, but was temporarily laid off because of lack of work.The evi-dence shows that the respondent's production was decreasing and thatitwas necessary to lay off some employees.Thus, the question thatconfronts us is whether the respondent laid off Foy on April 23 be-cause of his union activity or because of business reasons.WhenBernhardi informed Foy that he was being laid off, Foy did notobject on the ground that no lay-off was necessary, but on the groundthatWilliam Thachuk, who performed work similar to his, was re-tained in spite of Foy's seniority.Thachuk was about 19 years old 436NATIONAL LABOR RELATIONS BOARDand began his employment with the respondent in December 1936,while Foy had entered the respondent's employ more than 2 yearsearlier.There is some conflict in the testimony concerning the extentto which the respondent observed seniority of employment in layingoff and taking back its employees, but this much is clear : accordingto Bernhardi, seniority was considered between employees of equalability, and, according to Campbell, seniority was a factor in de-termining the order in which employees were to be laid off. There-fore, significance attaches to the manner in which the respondent hadpreviously laid off and rehired its employees.On January 29, 1937,when both Foy and Thachuk were in the respondent's employ, therespondent laid off a number of employees.When business increased,the respondent took Foy back to work before Thachuk. Its failureto follow this precedent, particularly in the light of Foy's seniority,seems to us significant in view of its occurrence at a time when Foywas very active in union affairs and had just been instrumental incausing 14 of the respondent's employees to join the Union.We findthat the evidence does not sustain the respondent's contention thatFoy was laid off because of lack of work.The evidence clearly reveals, that Foy was the chief proponentof the Union, that for about a week prior to his discharge he hadbeen instrumental in causing 14 of the respondent's 22 employees tojoin the Union, and that shortly prior to Foy's discharge, Campbellhad on 2 occasions made it clear to the employees that he was opposedto the Union.We find that the termination of Foy's employment was not atemporary lay-off, but a discharge, and that the discharge, occurringunder these circumstances, coupled with the respondent's failure tosubstantiate its reasons for the discharge and for its refusal toreinstate him thereafter, was motivated by Foy's union activity.Subsequent events.About June 1937, under circumstances whichdo not fully appear in the record, the respondent posted a notice initsplant, stating in effect that the respondent would abide by theprovisions of the Act, that it had no objection to its employees or-ganizing, forming, or joining any union, and that it would not dis-criminate against any employees because of his membership in, alabor organization.About the latter part of August 1937, therespondent's employees went out on strike.Subsequently the strikewas settled and the employees returned to work.The respondentand the Union executed a contract, which expressly provided thatitwas without prejudice to the Union's charges which had been filedwith the Board concerning the discharge of Foy.Neither the respondent's posting of the notice in its plant northe execution of the contract with the Union affect the issues raisedby the complaint herein. DECISIONS AND ORDERS437Concluding findings.We find that the respondent, in discharg-ing, and thereafter refusing-to reinstate John Foy, discriminated inregard to his tenure of employment, thereby discouraging member-ship in the Union.We further find that the respondent, by dis-discharging Foy and by its other acts and conduct described above,has interfered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Act.IV. EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board-makes the following:CONCLUSIONS OF LAW1.United Automobile Workers of America, Local #118, is a labororganization within the meaning of Section 2 (5), of the Act.2.The respondent, bydiscriminating in regard to the tenure ofemployment of John Foy, and thereby discouraging membership inUnited Automobile Workers of America, Local #118, has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (3), of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of their rights, guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1), of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7), ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Hercules-Campbell Body Company, Inc., and its officers, agents,successors, and assigns, shall:1.Cease and desist :(a)From discouraging membership in United Automobile Work-ers of America, Local #118, or any other labor organization of its 438NATIONAL LABOR RELATIONS BOARDemployees by discriminating in regard to hire or tenure of employ-ment or any term or condition of employment ;(b)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organi-zation, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer John Foy immediate and full reinstatement to his formerposition,without prejudice to his seniority and other rights andprivileges ;(b)Make whole said John Foy for any loss of pay he has sufferedby reason of his discharge, by the payment to him of a sum ofmoney equal to that which he would normally have earned as wagesduring the period from the date of his discharge to the date of suchoffer of reinstatement, less the amount, if any, which he has earnedduring said period ;(c)Post, immediately, and keep posted for a period of at leastthirty (30) consecutive days from the date of posting, notices inconspicuous places throughout the plant stating that the respondentwill, cease-and desist in'the manner set forth in 1 (a) and '(b), andthis order;(d)Notify the Regional Director for the Second Region in writ-ing within ten (10) days from the date of this order what steps therespondent has taken to comply herewith.